ORDER
The referee has recommended that the license of Gordon C. Ring to practice law in Wisconsin be suspended for six months as discipline reciprocal to that imposed on him by the Supreme Court of Illinois for professional misconduct. The Supreme Court of Illinois suspended Attorney Ring's license to practice law in February, 1991 for six months as discipline for professional misconduct consisting of his failure to file an appellate brief on his criminal client's behalf, failure to inform the client that there was no merit to the appeal, if he had made that determination, and his failure to prop*818erly inform his client that he could seek other legal advice if he wished to pursue his constitutional right to appeal his criminal conviction. That court concluded that the misconduct prejudiced or damaged the client during the professional relationship and that Attorney Ring's lack of candor with his client constituted conduct involving dishonesty, deceit or misrepresentation.
The referee concluded that Attorney Ring's professional misconduct determined by the Supreme Court of Illinois was in violation of the Rules of Professional Conduct in Wisconsin and recommended that the court impose discipline reciprocal to that imposed by the Supreme Court of Illinois.
Attorney Ring was admitted to practice law in Wisconsin in 1984. He resides and practices in Illinois. In October, 1985 he was suspended from practice in Wisconsin for noncompliance with continuing legal education requirements and remains suspended. The referee is Attorney S. Michael Wilk.
It is Ordered that the license of Gordon C. Ring to practice law in Wisconsin is suspended, effective the date of this order, for six months as discipline reciprocal to the discipline imposed on him by the Supreme Court of Illinois for professional misconduct.
Marilyn L. Graves Clerk of Supreme Court